People v Crockett (2016 NY Slip Op 05026)





People v Crockett


2016 NY Slip Op 05026


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Webber, JJ.


1533 1991N/12

[*1]The People of the State of New York, Respondent,
vGregory Crockett, Jr., Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Jahaan Shaheed of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Natalia B. McGinn of counsel), for respondent.

Judgment, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered June 27, 2013, convicting defendant, upon his plea of guilty, of conspiracy in the fourth degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
The court properly rejected defendant's challenges to a search warrant. Defendant's arguments are essentially similar to
arguments this Court rejected on a codefendant's appeal (People v Danclair, 139 AD3d 541, [1st Dept 2016]), and we find no reason to reach a different result.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK